Citation Nr: 1414975	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988 and November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2013.  The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

Additional evidence was added to the claims folder in December 2013, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2013).  

The issues of service connection for a lumbar spine disability and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1996 rating decision denied the appellant's application to reopen a claim of entitlement to service connection for a lumbar spine disability.  The appellant was notified but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in April 1996 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1996 rating decision in connection with the Veteran's claim of entitlement to service connection for a lumbar spine disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for hypertensive vascular disease.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Application to Reopen

In a March 1993 RO rating decision, the Veteran's claim for entitlement to service connection for a lumbar spine disability was denied on the basis that the Veteran did not have a current back disability.  Subsequently, additional evidence was submitted and in an April 1996 RO rating decision the Veteran's application to reopen a claim of entitlement to service connection for a lumbar spine disability was denied on the basis that new and material evidence had not been submitted.  The evidence before the VA at the time of the April 1996 RO rating decision consisted of the Veteran's service treatment records submitted since the March 1993 rating decision and reports of VA examinations dated in September 1992 and March 1996.  The Veteran did not file a notice of disagreement with this decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the April 1996 RO rating decision became final because the Veteran did not perfect an appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2010).

The claim of entitlement to service connection for a lumbar spine disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Evidence submitted subsequent to the April 1996 RO rating decision, including VA treatment records dated from 1999 through 2010, treatment records from a Texas correctional facility dated from 2003 through 2006, the report of a February 2013 VA examination and a November 2013 report of an examination from a private physician, reveals treatment and diagnoses for low back conditions.

The Board has carefully reviewed the newly submitted evidence and finds that the evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because it shows that the Veteran has been treated for a low back condition.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  In conjunction with the other evidence of record, assuming the credibility of this evidence, the evidence raises a reasonable possibility of substantiating the claim.

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for a lumbar spine disability is both new and material and, therefore, the request to reopen is granted. 38 C.F.R. § 3.156(a).


ORDER

The Veteran's previously denied claim for service connection for a lumbar spine disability is reopened, and to this extent the appeal is granted.


REMAND

As discussed above, the claim of entitlement to service connection for a lumbar spine disability has been reopened upon a finding that new and material evidence has been received.  However, as the RO has not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The issue is also remanded because there is contradictory medical evidence in the file.  The report of a March 2009 MRI undertaken at the Houston VA Medical Center (VAMC) showed "posterior disc protrusion at L5/S1" that is "asymmetric to [the] right side effacing epidural fat and encroaching both S1 nerve roots, more on right nerve root.  The disc protrusion measures 5 mm in anterior-posterior and 10 mm in transverse dimension.  The neural foramina are patent.  No spinal canal stenosis is seen."  

Despite this finding, the February 2013 VA examiner provided 2 diagnoses: 1) "normal lumbar spine" diagnosed in 2013; and 2) "somatic back pain" first diagnosed in 1991.  The examination report indicates that imaging studies were conducted.  The examiner noted that the Veteran does not have arthritis and there were no other "significant diagnostic test findings and/or results."  The examiner then concluded that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, or illness."  

The examiner's conclusion does not appear to account for the March 2009 MRI, which showed a disc protrusion.  

In contrast, the November 2013 medical statement includes a diagnosis of displacement of lumbar intervertebral disk without myelopathy.  That statement also includes the Veteran's reported history of injury and further aggravation during service, with chronic low back pain since that time. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2013 VA examination is not adequate.  Therefore, an addendum medical opinion is required.  

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran contends that he suffers from PTSD as a result of service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.

The record includes the Veteran's claimed in-service stressors, including serving in Saudi Arabia during the Gulf War in 1991.  The Veteran underwent a VA examination in February 2013 and the examiner did not diagnose the Veteran with PTSD.  The examiner concluded that the Veteran did not meet the DSM-IV stressor criterion.  However, the opinion did not adequately address whether the Veteran met the stressor criteria due to a fear of hostile military or terrorist activity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed back disability.  The entire claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  What (if any) lumbar spine condition is currently diagnosed?

The examiner should address the March 2009 MRI performed at the Houston VA Medical Center and the findings recorded on the Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire form completed by a private physician in November 2013.

(b)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed lumbar spine condition had its onset in service or is casually related to service?

If the examiner concludes that an examination is required to provide the required opinions, another examination should be scheduled.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any acquired psychiatric disability, to include PTSD.  The entire claims file and copies of any additional pertinent records should be made available to the examiner for review. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s).  The examiner should comment on the Veteran's service in Saudi Arabia during the Gulf War in 1991

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


